Name: Council Regulation (EEC) No 464/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the intervention price applicable in Spain for beef
 Type: Regulation
 Subject Matter: Europe;  prices
 Date Published: nan

 1 . 3 . 86 No L 53 / 19Official Journal of the European Communities COUNCIL REGULATION (EEC) No 464/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the intervention price applicable in Spain for beef Whereas , pursuant to Article 394 of the Act, the price fixed by this Regulation is applicable from 1 March 1986 , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas the first paragraph of Article 68 of the Act of Accession lays down that the prices to be applied in Spain before the first alignment are to be fixed, in accordance with the rules provided for in the common organization of the market, at a level corresponding to that of prices fixed in Spain under the previous national system for a representative period to be deter ­ mined ; whereas , pursuant to Article 100 of the Act, this provision applies to the intervention price for beef ; whereas , in accordance with the joint declarations annexed to the Act, the prices for the 1985 /86 market ­ ing year, should be used ; Article 1 For the period from 1 March 1986 to the end of the 1985 /86 marketing year, the intervention price for beef applicable in Spain shall be 294,46 ECU per 100 kg for carcases of the category referred to in Article 3(1 ), first indent of Regulation ( EEC) No 1208/ 81 (') and classi ­ fied as class R 3 in accordance with the said Regula ­ tion . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 123 , 7 . 5 . 1981 , p. 3 .